 1 TIMOTHY D. MCGONIGLE PROF. CORP.
     Timothy D. McGonigle, Esq. (SBN 115979)
 2 1880 Century Park East, Suite 516
     Los Angeles, California 90067
 3 Telephone: (310) 478-7110
 4 tim@mcgoniglelaw.net
 5 BRAUNSTEIN & BRAUNSTEIN, P.C.
     George G. Braunstein, Esq. (SBN 134602)
 6 Clark Anthony Braunstein, Esq. (SBN 278023)
   11755 Wilshire Boulevard, Suite 2140
 7
   Los Angeles California 90025
 8 Telephone: (310) 914-4999
   george@braunsteinpc.com
 9 clark@braunsteinpc.com
10 Attorneys for Plaintiffs, American Airlines Flow-Thru
     Pilots Coalition, Gregory R. Cordes, Dru Marquardt,
11 Doug Poulton, Stephan Robson and Philip Valente III
12
13                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
14
15       AMERICAN AIRLINES FLOW-THRU                        Case No.: 3:18-cv-03682-RS
         PILOTS COALITION, GREGORY R.
16       CORDES, DRU MARQUARDT, DOUG                        [Assigned to Judge Richard Seeborg]
         POULTON, STEPHAN ROBSON and
17       PHILIP VALENTE III, on behalf of
         themselves and all others similarly situated       STIPULATION AND ORDER TO
18                   Plaintiff,                             STAY PROCEEDINGS
19               v.
20       ALLIED PILOTS ASSOCIATION and
         AMERICAN AIRLINES, INC.
21                  Defendants.
22
23           Plaintiffs American Airlines Flow-Thru Pilots Coalition, Gregory R. Cordes, Dru
24 Marquardt, Doug Poulton, Stephan Robson and Philip Valente III (collectively, “Plaintiffs”) and
25
     Defendant Allied Pilots Association (“Defendant”) (collectively the “Parties”) hereby stipulate,
26
     and respectfully request that the Court stay any and all proceedings (except those specifically set
27
     forth below) in the above captioned case pending conclusion of trial and any post-trial motions in
28   Stipulation and [Proposed] Order To Stay Proceedings
     Case No. 3:18-cv-03682-RS
 1 the lawsuit titled American Airlines Flow-Thru Pilots Coalition, et al. v. Allied Pilots Association,
 2 et al., Civil Action No. 3:15-cv-03125 RS (the “2015 Case”). In support thereof, the Parties show
 3 as follows:
 4
             WHEREAS, this Court granted class certification of the 2015 Case.
 5
             WHEREAS, trial in the 2015 Case is currently set for April 6, 2020.
 6
             WHEREAS, the above captioned matter titled American Airlines Flow-Thru Pilots
 7
 8 Coalition, et al. v. Allied Pilots Association, et al., Civil Action No. (3:18-cv-03682-RS) (the
 9 “2018 Case”) is currently pending.
10           WHEREAS, the Parties agree that the Court will likely make certain rulings in the 2015
11
     Case that will be applicable and/or provide guidance in the 2018 Case.
12
             WHEREAS, the Parties agree that there is no need to further litigate the 2018 Case until
13
     the conclusion of trial and any post-trial motions in the 2015 Case.
14
15           WHEREAS, the Parties agree that the stay will result in taking the following future

16 scheduled events off calendar: (1) the Joint CMC statement scheduled for February 6, 2020; and
17 (2) the CMC scheduled for February 13, 2020.
18           WHEREAS, the Parties agree that a date for the CMC (currently scheduled for February)
19
     will be re-determined at a later date at the end of the stay.
20
             WHEREAS, the Parties specifically agree that the stay shall extend to any discovery in the
21
     2018 Case.
22
23           WHEREAS, the Parties agree that the stay shall not extend to Defendant’s Motion To

24 Dismiss, which has been fully briefed and is currently pending decision by the Court.
25           WHEREAS, the Parties agree that resolution of Defendant’s Motion to Dismiss shall allow
26 the Parties to have a better understanding of those events that will need to be rescheduled at the
27
     end of the stay.
28   Stipulation and [Proposed] Order To Stay Proceedings
     Case No. 3:18-cv-03682-RS
 1           Therefore, the parties respectfully request that the Court stay any and all proceedings in the

 2 2018 Case (except those specifically set forth above) pending the conclusion of trial and any post-
 3 trial motions in the 2015 Case.
 4
             The foregoing is so stipulated and agreed between the parties by and through their
 5
     undersigned counsel.
 6
 7
     Dated: January 30, 2020                          Respectfully submitted,
 8
                                                      TIMOTHY D. McGONIGLE PROF. CORP.
 9                                                    Timothy D. McGonigle (SBN 115979)
                                                      1880 Century Park East, Suite 516
10                                                    Los Angeles, California 90067
                                                      Telephone: (310) 478-7110
11                                                    tim@mcgoniglelaw.net

12                                                    Braunstein & Braunstein, P.C.
                                                      George G. Braunstein (SBN 134602)
13                                                    Clark Anthony Braunstein (SBN 278023)
                                                      11755 Wilshire Boulevard, Suite 1600
14                                                    Los Angeles, California 90025
                                                      Telephone: (310) 914-4999
15                                                    george@braunsteinpc.com
                                                      clark@braunsteinpc.com
16
                                                      By:          ___________
17                                                           Timothy D. McGonigle

18                                                    Attorneys for Plaintiffs

19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
   ///
28 Stipulation and [Proposed] Order To Stay Proceedings
     Case No. 3:18-cv-03682-RS
 1                                                      STEVEN K. HOFFMAN*
                                                        DANIEL M. ROSENTHAL*
 2                                                      NARI E. ELY (SBN 314852)
                                                        James & Hoffman, P.C.
 3                                                      1130 Connecticut Avenue, N.W., Suite 950
                                                        Washington, D.C. 20036
 4                                                      Telephone: (202) 496-0500
                                                        Facsimile: (202) 496-0555
 5                                                      skhoffman@jamhoff.com
                                                        dmrosenthal@jamhoff.com
 6                                                      neely@jamhoff.com

 7                                                      JEFFREY B. DEMAIN (SBN 126715)
                                                        Altshuler Berzon LLP
 8                                                      177 Post Street, Suite 300
                                                        San Francisco, California 94108
 9                                                      Telephone: (415) 421-7151
                                                        Facsimile: (415) 362-8064
10                                                      jdemain@altshulerberzon.com

11                                                      By:    __________________
                                                               Jeffrey B. Demain
12
                                                        Attorneys for Defendant Allied Pilots Association
13                                                      *Admitted pro hac vice

14
                                                Signature Attestation
15
             Pursuant to Local Civil Rule 5-1(i)(3), I attest that concurrence in the filing of this
16
     document has been obtained from each of the above signatories.
17
             Dated: January 31, 2020.
18
                                                               TIMOTHY D. McGONIGLE
19
20
                                                               By: /s/ Timothy D. McGonigle
21                                                                     Timothy D. McGonigle

22
23
24
25
26
27
28   Stipulation and [Proposed] Order To Stay Proceedings
     Case No. 3:18-cv-03682-RS
 1                                                     ORDER

 2           Based on the foregoing stipulation of counsel, and GOOD CAUSE appearing to do so, the

 3 Court hereby makes the following Order:
 4           All proceedings in the above captioned matter titled American Airlines Flow-Thru Pilots
 5 Coalition, et al. v. Allied Pilots Association, et al., Civil Action No. 3:18-cv-03682-RS (the “2018
 6
     Case”) (except those specifically set forth below) are stayed pending the conclusion of trial and
 7
     any post-trial motions of the lawsuit titled American Airlines Flow-Thru Pilots Coalition, et al. v.
 8
     Allied Pilots Association, et al., Civil Action No. 3:15-cv-03125 RS (the “2015 Case”).
 9
10           The following future scheduled events shall be taken off calendar and re-determined at a

11 later date at the end of the stay: (1) the Joint CMC statement scheduled for February 6, 2020; and
12 (2)the CMC scheduled for February 13, 2020.
             The stay shall extend to any discovery in the 2018 Case.
13
             The stay shall not extend to Defendant’s Motion To Dismiss, which has been fully briefed
14
15 and is currently pending decision by the Court.
16
          
17 Dated:________________
18                                                      _____________________________
19                                                      United States District Court Judge
20
21
22
23
24
25
26
27
28   Stipulation and [Proposed] Order To Stay Proceedings
     Case No. 3:18-cv-03682-RS
